Case 1:20-cv-00706-DLC Document 300-3 Filed 11/04/20 Page 1 of 13




                 Exhibit C
        Case 1:20-cv-00706-DLC Document 300-3 Filed 11/04/20 Page 2 of 13


From:            Rudowitz, Andrew J.
To:              Perlman, Neal
Cc:              Albert, Bradley Scott; Schmidt, J. Maren; "Edward Kang"; Cox, Michael S.; Flint, Phoebe; Casey, Christopher H.;
                 Hubinger, Leah; "Kandis L. Kovalsky"
Subject:         RE: FTC v. Vyera: Additional Unredacted Attorney Communications
Date:            Wednesday, November 4, 2020 4:18:32 PM


Counsel:

Your statement that our email with revised spreadsheet “raises more questions than it answers” is
confusing to us. Our intent in sending you the additional information regarding the shareholder
rights communications was to eliminate any doubt that those communications are totally irrelevant
to this case. You are entitled, of course, to argue otherwise, but to us it seems that there should be
no dispute with regard to those communications. However, as we stated in our email last night, we
are happy to discuss with you any questions that may have arisen as a result of this additional
information, and would consent to a brief extension of the deadline for filing your dispute with the
Court if you feel it is necessary.

We request that Plaintiffs seal both FTC-BOP-00003209 and FTC-PROD-00003550. FTC-BOP-
00003209 is a private discussion between Mr. Shkreli and his counsel, which contains a request for
legal advice, as is indicated by the subject matter, as well as information related to Mr. Shkreli’s
personal shares in Phoenixus, a blind voting trust (a legal document), a potential forward-looking
confidential business deal, and confidential information regarding the company’s costs. FTC-PROD-
00003550 is a private discussion between Mr. Shkreli and his counsel, which contains information
related to Phoenixus’s share valuation, Mr. Shkreli’s efforts to satisfy a forfeiture judgment, which
are not public in his criminal matter, as well as private information about Mr. Shkreli that is not
available to the public. Both documents contain confidential commercial and business information
relating to Phoenixus and Vyera that is competitively and commercially sensitive, has not been
released into the public domain, and if it were released into the public domain, would likely cause
significant competitive or commercial harm to Phoenixus, Vyera, and Mr. Shkreli. These documents
both contain information that has the potential to subject Mr. Shkreli to embarrassment, humiliation
or ridicule. The sealing of these documents is necessary to preserve the higher values of protecting
the confidential information of Mr. Shkreli, Phoenixus, and Vyera, as well as Mr. Shkreli’s right to
confer with and access his counsel, and thus, sealing the entire documents is narrowly tailored to
achieve the aim of preserving higher values. Both documents are designated as Highly Confidential
pursuant to the Protective Order (ECF No. 261).

We also request that Mr. Shkreli’s November 3 BOP Log be sealed for the same reasons set forth
above. The BOP Log contains information pertaining to a private asset of a Vyera subsidiary and a
related dispute that is not public, as well as details of private communications between Mr. Shkreli
and his counsel. The BOP Log contains information not historically available to the public. The BOP
Log has been designated as Highly Confidential pursuant to the Protective Order (ECF No. 261).

As to the portions of our emails that you intend to file, can you please send to us those portions so
that we may determine whether any redactions are necessary?

Thanks,

                                                             1
       Case 1:20-cv-00706-DLC Document 300-3 Filed 11/04/20 Page 3 of 13



AJ

Andrew John (AJ) Rudowitz
Associate
Duane Morris LLP
P: +1 215 979 1974



From: Perlman, Neal <nperlman@ftc.gov>
Sent: Wednesday, November 4, 2020 1:47 PM
To: Rudowitz, Andrew J. <AJRudowitz@duanemorris.com>
Cc: Albert, Bradley Scott <BALBERT@ftc.gov>; Schmidt, J. Maren <mschmidt@ftc.gov>; 'Edward
Kang' <ekang@khflaw.com>; Cox, Michael S. <MSCox@duanemorris.com>; Flint, Phoebe
<pflint@ftc.gov>; Casey, Christopher H. <CHCasey@duanemorris.com>; Hubinger, Leah
<lhubinger@ftc.gov>; 'Kandis L. Kovalsky' <kkovalsky@khflaw.com>
Subject: RE: FTC v. Vyera: Additional Unredacted Attorney Communications

Counsel:

This late-arriving update raises more questions than it answers. We still plan to raise the issue of the
over-redacted transcripts with the Court this afternoon.

As part of our submission, we may attach as exhibits two documents designated as highly
confidential: FTC-BOP-00003209 and FTC-PROD-00003550. We also plan to attach the November 3,
2020 version of the relevance log and portions of our e-mail chains discussing these issues. Pursuant
to the Court’s September 16, 2020 order, please inform us by 3:30 p.m. ET today “whether an
application to redact or seal is necessary, and, if it is, the reasons that should be conveyed to the
Court to support such application” for each of these documents.

Thanks,
Neal


From: Rudowitz, Andrew J. <AJRudowitz@duanemorris.com>
Sent: Tuesday, November 3, 2020 6:40 PM
To: Perlman, Neal <nperlman@ftc.gov>
Cc: Albert, Bradley Scott <BALBERT@ftc.gov>; Schmidt, J. Maren <mschmidt@ftc.gov>; 'Edward
Kang' <ekang@khflaw.com>; Cox, Michael S. <MSCox@duanemorris.com>; Flint, Phoebe
<pflint@ftc.gov>; Casey, Christopher H. <CHCasey@duanemorris.com>; Hubinger, Leah
<lhubinger@ftc.gov>; 'Kandis L. Kovalsky' <kkovalsky@khflaw.com>
Subject: RE: FTC v. Vyera: Additional Unredacted Attorney Communications

Counsel:

Thank you for the meet and confer call this afternoon. We understand that you intend to submit to
Judge Cote tomorrow a dispute regarding our objection to your obtaining the portions of the BOP
phone call transcripts that relate to shareholder rights and the DOJ forfeiture order. Following the


                                                   2
        Case 1:20-cv-00706-DLC Document 300-3 Filed 11/04/20 Page 4 of 13


call, we decided that it would be helpful to provide a fuller description of the shareholder rights
communications, so that you would understand why we feel strongly that these communications are
irrelevant. Those communications involve solely a dispute between
                                             . They have nothing to do with Daraprim or the claims
and defenses in this case. We include this additional description in Column D of the attached revised
spreadsheet. In addition, as we reviewed the spreadsheet, we noticed some minor errors, mostly
with respect to FTC-BOP-00001079. We include those edits in the attached revised spreadsheet. All
of our revisions are in purple text.

If you have any questions about these revisions or feel it would be useful, we are available to meet
and confer again tomorrow.

Thanks,

AJ

Andrew John (AJ) Rudowitz
Associate
Duane Morris LLP
P: +1 215 979 1974



From: Rudowitz, Andrew J.
Sent: Tuesday, November 3, 2020 12:48 PM
To: 'Perlman, Neal' <nperlman@ftc.gov>
Cc: Albert, Bradley Scott <BALBERT@ftc.gov>; Schmidt, J. Maren <mschmidt@ftc.gov>; Edward Kang
<ekang@khflaw.com>; Cox, Michael S. <MSCox@duanemorris.com>; Flint, Phoebe <pflint@ftc.gov>;
Casey, Christopher H. <CHCasey@duanemorris.com>; Hubinger, Leah <lhubinger@ftc.gov>; 'Kandis
L. Kovalsky' <kkovalsky@khflaw.com>
Subject: RE: FTC v. Vyera: Additional Unredacted Attorney Communications

Neal,

That is fine with us. I will move the calendar invitation to 2pm.

Talk to you then.

AJ


Andrew John (AJ) Rudowitz
Associate
Duane Morris LLP
P: +1 215 979 1974



From: Perlman, Neal <nperlman@ftc.gov>
Sent: Tuesday, November 3, 2020 12:10 PM
To: Rudowitz, Andrew J. <AJRudowitz@duanemorris.com>
Cc: Albert, Bradley Scott <BALBERT@ftc.gov>; Schmidt, J. Maren <mschmidt@ftc.gov>; Edward Kang

                                                   3
        Case 1:20-cv-00706-DLC Document 300-3 Filed 11/04/20 Page 5 of 13


<ekang@khflaw.com>; Cox, Michael S. <MSCox@duanemorris.com>; Flint, Phoebe <pflint@ftc.gov>;
Casey, Christopher H. <CHCasey@duanemorris.com>; Hubinger, Leah <lhubinger@ftc.gov>; 'Kandis
L. Kovalsky' <kkovalsky@khflaw.com>
Subject: RE: FTC v. Vyera: Additional Unredacted Attorney Communications

AJ,

Could we push the start time for the meet and confer to 2:00 p.m.? I had a personal conflict come
up at 1:30. I’m hopeful that we won’t need a full hour, so I don’t think we need to reschedule
completely. Sorry for the late notice.

Thanks,
Neal


From: Rudowitz, Andrew J. <AJRudowitz@duanemorris.com>
Sent: Monday, November 2, 2020 1:51 PM
To: Perlman, Neal <nperlman@ftc.gov>
Cc: Albert, Bradley Scott <BALBERT@ftc.gov>; Schmidt, J. Maren <mschmidt@ftc.gov>; Edward Kang
<ekang@khflaw.com>; Cox, Michael S. <MSCox@duanemorris.com>; Flint, Phoebe <pflint@ftc.gov>;
Casey, Christopher H. <CHCasey@duanemorris.com>; Hubinger, Leah <lhubinger@ftc.gov>; 'Kandis
L. Kovalsky' <kkovalsky@khflaw.com>
Subject: RE: FTC v. Vyera: Additional Unredacted Attorney Communications

Neal,

We are available for a meet and confer tomorrow at 1:30pm. I will circulate a dial-in.

Thanks,

AJ

Andrew John (AJ) Rudowitz
Associate
Duane Morris LLP
P: +1 215 979 1974



From: Perlman, Neal <nperlman@ftc.gov>
Sent: Monday, November 2, 2020 3:52 PM
To: Rudowitz, Andrew J. <AJRudowitz@duanemorris.com>
Cc: Albert, Bradley Scott <BALBERT@ftc.gov>; Schmidt, J. Maren <mschmidt@ftc.gov>; Edward Kang
<ekang@khflaw.com>; Cox, Michael S. <MSCox@duanemorris.com>; Flint, Phoebe <pflint@ftc.gov>;
Casey, Christopher H. <CHCasey@duanemorris.com>; Hubinger, Leah <lhubinger@ftc.gov>; 'Kandis
L. Kovalsky' <kkovalsky@khflaw.com>
Subject: RE: FTC v. Vyera: Additional Unredacted Attorney Communications

Counsel:


                                                  4
       Case 1:20-cv-00706-DLC Document 300-3 Filed 11/04/20 Page 6 of 13



Are you available tomorrow at 10:30 a.m. or 1:30 p.m. to discuss?

Neal


From: Rudowitz, Andrew J. <AJRudowitz@duanemorris.com>
Sent: Monday, November 2, 2020 10:49 AM
To: Perlman, Neal <nperlman@ftc.gov>
Cc: Albert, Bradley Scott <BALBERT@ftc.gov>; Schmidt, J. Maren <mschmidt@ftc.gov>; Edward Kang
<ekang@khflaw.com>; Cox, Michael S. <MSCox@duanemorris.com>; Flint, Phoebe <pflint@ftc.gov>;
Casey, Christopher H. <CHCasey@duanemorris.com>; Hubinger, Leah <lhubinger@ftc.gov>; 'Kandis
L. Kovalsky' <kkovalsky@khflaw.com>
Subject: RE: FTC v. Vyera: Additional Unredacted Attorney Communications

Counsel:

Thank you for your email. We disagree with your characterization of our October 28 email. The
basis upon which we objected to Plaintiffs’ obtaining any of the emails on the first tab of the BOP
Relevance Log is the one we agreed on, namely, that they are prejudicial in that that they involve
“personal issues unrelated to Mr. Shkreli’s business,” as stated in Column H of the spreadsheet. In
our email we noted that these emails are also irrelevant to the claims and defenses in the case,
which they are.

We have considered your proposal that we produce any communications listed in the first tab of the
log that fall within any of the categories of the Kang Haggerty matters that you identified, i.e., Matter
Nos. I.13, I.16, I.17, and I.18 of Mr. Shkreli’s Statement at ECF No. 245-1. However, none of the
emails listed in the first tab of the log fall within any of the four categories. We maintain our
objections to Plaintiffs’ obtaining any of these emails, on the bases set forth in the Relevance Log.

Regarding the transcripts of phone calls between Mr. Shkreli and his attorney, we disagree with your
postulation that certain excerpts of the transcripts involving discussions related to the four
categories identified above are “relevant and nonprejudicial.” For the reasons set forth in the
Relevance Log and in our October 28 email, Mr. Shkreli will not unredact any of the currently
redacted portions of the transcripts.

Please let us know if you would like to meet and confer on these issues.

Thanks,

AJ

Andrew John (AJ) Rudowitz
Associate
Duane Morris LLP
P: +1 215 979 1974




                                                   5
       Case 1:20-cv-00706-DLC Document 300-3 Filed 11/04/20 Page 7 of 13


From: Perlman, Neal <nperlman@ftc.gov>
Sent: Thursday, October 29, 2020 6:35 PM
To: Rudowitz, Andrew J. <AJRudowitz@duanemorris.com>
Cc: Albert, Bradley Scott <BALBERT@ftc.gov>; Schmidt, J. Maren <mschmidt@ftc.gov>; Edward Kang
<ekang@khflaw.com>; Cox, Michael S. <MSCox@duanemorris.com>; Flint, Phoebe <pflint@ftc.gov>;
Casey, Christopher H. <CHCasey@duanemorris.com>; Hubinger, Leah <lhubinger@ftc.gov>; 'Kandis
L. Kovalsky' <kkovalsky@khflaw.com>
Subject: RE: FTC v. Vyera: Additional Unredacted Attorney Communications

Counsel:

We disagree with your characterization of our negotiations and our joint letter to the Court. As you
know, we agreed that you would run searches instead of identifying documents on a case-by-case
basis; in exchange, you agreed that you would not challenge any resulting documents on the basis of
relevance. Your email, however, only describes why you think some of these documents are
irrelevant and fails to explain why any are prejudicial (other than your view that they are irrelevant).
This inappropriately expands the definition of prejudice to include documents that you think are
irrelevant and/or privileged.

That said, in the spirit of compromise and to avoid burdening the Court with needless disputes, we
are willing to limit our challenge to e-mails that fall within four categories of the list of Kovalsky
matters in ECF 245-1: I.13, I.16, I.17, and I.18. As you acknowledge, we have long maintained that
Mr. Shkreli’s efforts to exercise his shareholder rights or enter into a trust agreement are relevant to
our inquiry into his control of the company. For a similar reason, Mr. Shkreli’s efforts to pay his DOJ
forfeiture judgment is relevant as any seizure of Mr. Shkreli’s shares or related action relates to his
ability to control the company. Communications about the forfeiture judgment are additionally
relevant to understanding whether he used any income or payment from Vyera/Phoenixus to pay
the government, as such payments could provide evidence that he received ill-gotten gains. Finally,
Category I.13 likely relates to the Wall Street Journal article described in the Complaint, which is
plainly relevant to this litigation.

Please produce any communications listed in the e-mail tab of the relevance log that fall within any
of these four categories.

For the above reasons, we further believe that the portions of the transcripts of the BOP-monitored
telephone calls related to those four categories are relevant and nonprejudicial. We therefore
request that you produce the portions of the transcripts related to those four categories. For your
convenience, we have noted in the attached spreadsheet which specific portions of each transcript
we are requesting.

Please let us know if you would like to meet and confer on any of these issues. We request a
response by Monday, November 2, at 12:00 p.m. ET to allow us sufficient time to brief the Court on
any remaining disputes.

Neal


                                                   6
      Case 1:20-cv-00706-DLC Document 300-3 Filed 11/04/20 Page 8 of 13




From: Rudowitz, Andrew J. <AJRudowitz@duanemorris.com>
Sent: Wednesday, October 28, 2020 7:31 PM
To: Perlman, Neal <nperlman@ftc.gov>
Cc: Albert, Bradley Scott <BALBERT@ftc.gov>; Schmidt, J. Maren <mschmidt@ftc.gov>; Edward Kang
<ekang@khflaw.com>; Cox, Michael S. <MSCox@duanemorris.com>; Flint, Phoebe <pflint@ftc.gov>;
Casey, Christopher H. <CHCasey@duanemorris.com>; Hubinger, Leah <lhubinger@ftc.gov>; 'Kandis
L. Kovalsky' <kkovalsky@khflaw.com>
Subject: RE: FTC v. Vyera: Additional Unredacted Attorney Communications

Counsel:

I write on behalf of Martin Shkreli in response to your email dated October 23, 2020 (“Your Email”)
concerning Mr. Shkreli’s log of BOP communications with Kandis Kovalsky and Scott Vernick,
pursuant to the parties’ joint letter to the Court (the “Joint Letter”) (ECF No. 284).

Alleged overuse of prejudice designation

Your Email alleges that Mr. Shkreli has “over-withheld a number of documents on the basis that they
are prejudicial.” This allegation is false, for a number of reasons.

First, your statement that these documents “by the parties’ stipulation are relevant,” is inaccurate.
The parties made no such stipulation. As you know, the FTC refused to allow Mr. Shkreli to review
the documents that hit on the agreed-on search terms for relevance (as is customary in this case and
every case), and we agreed to this as a compromise, while not conceding that any such documents
were relevant. Because of this agreement, the search terms captured many clearly irrelevant
documents that are personal and prejudicial. For example, the negotiated search term “ABC” was
meant to capture discussions related to Amerisource Bergen Corporation, yet because of the
breadth of this search term, it captured an email with “ABC” as the subject line that has nothing to
do with Amerisource Bergen Corporation. Indeed, aside from the emails containing legal advice
related to this litigation and preceding investigation, none of the emails to which Mr. Shkreli
objected is relevant to the claims and defenses in this case. This is clear from the identified subject
matter in Mr. Shkreli’s log.

Second, it is apparent from Your Email that the FTC is focused on obtaining as many communications
between Mr. Shkreli and his attorney as possible, without regard for relevance. The FTC has
challenged every withheld email (18 in total) except for the ones relating to the FTC investigation or
litigation. Your Email argues that Mr. Shkreli should produce communications between him and his
attorney with respect to “magazines, Jeffrey Epstein, and jokes.” These emails are clearly personal
and prejudicial by definition, and again, contrary to the assertion in Your Email, these
communications are not “relevant by stipulation.” Further, Your Email alleges that discussions
between Mr. Shkreli and his attorney concerning a news article about Mr. Shkreli are “non-
prejudicial,” “presumably relate to his business dealings or related litigation,” and are “publicly
available.” Although the newspaper articles themselves are public, the discussions between Mr.


                                                   7
      Case 1:20-cv-00706-DLC Document 300-3 Filed 11/04/20 Page 9 of 13


Shkreli and his counsel—which are personal and prejudicial—are not. Each of the aforementioned
communications is personal in nature, prejudicial, and completely unrelated to Mr. Shkreli’s business
at Vyera or the claims or defenses in this case. Accordingly, these communications are properly
withheld as prejudicial.

Third, discussions related to Mr. Shkreli’s efforts to satisfy a DOJ forfeiture order (the two phone
recordings cited in Your Email, FTC-PROD-00011205 and FTC-BOP-000001025) are irrelevant,
personal in nature, and the result of a wholly separate litigation unrelated to Vyera or Daraprim.
These discussions have no relation to the claims or defenses in this case, and are, therefore,
irrelevant. We note that the FTC has already conceded that this subject is not within the scope of
discovery in this case. The FTC’s First Set of Document Requests to Mr. Shkreli sought “[a]ll
documents relating to Mr. Shkreli’s efforts to satisfy the financial penalties and fines imposed as part
of the judgment against him in [the DOJ action]” and “[d]ocuments sufficient to show Mr. Shkreli’s
current assets and liabilities.” In response to these two requests, Mr. Shkreli objected on the
grounds that these requests are “irrelevant, beyond the scope of and not related to the allegations
in the Complaint,” and “improperly seek[] pre-judgment asset discovery, which is irrelevant to the
merits of the case” (among other objections). Mr. Shkreli refused to produce any responsive
documents on these grounds, and the FTC agreed not to pursue these documents.

Further, following the filing of Mr. Shkreli’s Statement Pursuant to Court Order at ECF No. 248-1, the
FTC conceded in its letter to the Court that Mr. Shkreli’s criminal case, including his efforts to satisfy
the Order of Forfeiture, is irrelevant. ECF No. 282 (“…we have reviewed the statement that Mr.
Shkreli provided to the Court identifying his attorneys and information about their representation of
him. ECF 248-1. We agree that many of these attorneys appear to have provided advice on matters
that might not be relevant to this case.”). In this same letter, the FTC stated that it was no longer
seeking communications between Mr. Shkreli or any attorney other than Scott Vernick and Kandis
Kovalsky. The FTC argued that the subject matters identified in I.16 and I.17 of Mr. Shkreli’s
Statement were relevant to this case. Notably, the FTC did not argue that the subject matter in I.18
or II.3 (relating to the forfeiture order) was relevant. Moreover, by specifically conceding that the
Brafman Firm’s communications with Mr. Shkreli were irrelevant, the FTC conceded that the criminal
Order of Forfeiture is irrelevant, as the Brafman Firm is Mr. Shkreli’s primary counsel on that matter.

For these reasons, we cannot agree to your request that we “unredact the portions of these two
transcripts that relate to Mr. Shkreli’s efforts to satisfy his forfeiture order and produce all the
documents withheld on prejudice grounds.”

Regarding Document Bates No. FTC-BOP-000010006, this document was mistakenly placed on the
first sheet of the log even though no search terms hit on this communication. . We have revised the
BOP Relevance Log (attached) to move this communication to the “Emails – No Search Term Hits”
worksheet, and, “as a result, Plaintiffs cannot challenge its status as irrelevant.” (ECF No. 284 p. 1).

Alleged vague phone call descriptions

Your Email incorrectly alleges that Mr. Shkreli’s basis for redacting the transcripts of his phone calls
with his attorney is “vague and unclear.” In addition, we do not agree that we are required to “state


                                                    8
      Case 1:20-cv-00706-DLC Document 300-3 Filed 11/04/20 Page 10 of 13


line-by-line the grounds for [Mr. Shkreli’s] objections.” Rather, the Joint Letter (ECF No. 284) merely
requires Mr. Shkreli to list “page and line numbers of the portion of the transcript of the transcript to
which Mr. Shkreli objects,” and also to state the grounds for his objections. Par. 5.a.ii. Mr. Shkreli’s
BOP Relevance Log does just that. Nor do we agree that Mr. Shkreli is required to identify each
specific matter discussed with his counsel.

Nonetheless, in an effort to resolve this dispute without Court involvement, we have revised the last
tab of the Relevance Log relating to the recorded phone calls. The revised spreadsheet breaks up
each call into specific subject matters, and identifies the matters discussed on the calls by reference
to Mr. Shkreli’s Statement (ECF 248-1). The revised spreadsheet provides more than adequate
information for the FTC to assess the objections for each line of the transcripts.

We are willing to meet and confer on any of the above issues.

Thanks,

AJ

Andrew John (AJ) Rudowitz
Associate
Duane Morris LLP
P: +1 215 979 1974



From: Perlman, Neal <nperlman@ftc.gov>
Sent: Friday, October 23, 2020 7:26 PM
To: Rudowitz, Andrew J. <AJRudowitz@duanemorris.com>
Cc: Albert, Bradley Scott <BALBERT@ftc.gov>; Schmidt, J. Maren <mschmidt@ftc.gov>; Edward Kang
<ekang@khflaw.com>; Cox, Michael S. <MSCox@duanemorris.com>; Flint, Phoebe <pflint@ftc.gov>;
Casey, Christopher H. <CHCasey@duanemorris.com>; Hubinger, Leah <lhubinger@ftc.gov>; 'Kandis
L. Kovalsky' <kkovalsky@khflaw.com>
Subject: RE: FTC v. Vyera: Additional Unredacted Attorney Communications

Counsel:

After review of your relevance log, we have noted the following deficiencies, and make the following
objections.

Overuse of prejudice designation
Mr. Shkreli appears to have over-withheld a number of documents on the basis that they are
prejudicial. But none of these documents appear to be prejudicial under the Court’s definition,
which allows Mr. Shkreli to withhold only those documents that concern “health or family issues or
personal issues unrelated to his business.” Instead, these documents, which by the parties’
stipulation are relevant and by the Court’s order are not privileged, appear to relate to Mr. Shkreli’s
business or publicly available information.

For example, FTC-BOP-00001006 concerns Mr. Shkreli’s efforts to satisfy his forfeiture judgment,
which involves his control of Vyera and any ill-gotten gains he may have earned as Vyera’s largest

                                                   9
        Case 1:20-cv-00706-DLC Document 300-3 Filed 11/04/20 Page 11 of 13


shareholder and former CEO. This conversation is plainly business-related. As another example, FTC-
BOP-000000839 concerns an article written about Mr. Shkreli in a legal trade journal, Law360, which
likely relates to his litigation against Retrophin. That topic is not prejudicial under the Court’s
definition as it relates to his business relationship with his former company. Along the same lines,
FTC-PROD-00004272 concerns a Washington Times article that likely relates to the denial of Mr.
Shkreli’s appeal of his fraud conviction, which is similarly non-prejudicial as it arises out of his
business dealings at Retrophin. For the same reason, interview requests of Mr. Shkreli, such as FTC-
PROD-00004113, do not fall within the Court’s definition of prejudice as they presumably relate to
his business dealings or related litigation. Finally, discussions about magazines, Jeffrey Epstein, and
jokes, which again are relevant by stipulation, are not personal in nature and therefore do not fall
within the Court’s definition of the term prejudicial.

Similarly, for the phone recordings available at FTC-PROD-00011205 and FTC-BOP-00001025,
Plaintiffs disagree that Mr. Shkreli’s efforts to satisfy his forfeiture order are irrelevant or prejudicial.
As explained above, understanding Mr. Shkreli’s assets are relevant to determining the amount of
Mr. Shkreli’s ill-gotten gains and his control of Vyera, which relate to both his liability in this litigation
and the ability to satisfy any equitable monetary relief award.

Please unredact the portions of these two transcripts that relate to Mr. Shkreli’s efforts to satisfy his
forfeiture order and produce all the documents withheld on prejudice grounds as soon as
practicable.

Vague phone call descriptions
The stated basis for redacting information in Mr. Shkreli’s phone calls is vague and unclear. First, the
subject matter for almost all of the communications, “separate litigation that is not connected to the
claims or defenses in this case,” does not provide sufficient detail for Plaintiffs to understand
whether the discussion is relevant or prejudicial. At a minimum, Mr. Shkreli should identify the
litigation discussed. Second, Mr. Shkreli was required to state line-by-line the grounds for his
objections. ECF 284, § 5.a.ii. Instead, Mr. Shkreli broadly claimed that each conversation was almost
entirely irrelevant and prejudicial. This does not provide Plaintiffs sufficient detail to understand the
basis for Mr. Shkreli’s claims, particularly because these lengthy conversations likely concerned
multiple topics. Please revise these log entries to provide adequate information to allow Plaintiffs’ to
assess the relevance and/or prejudice of each claim for each line of the transcript.

For your convenience, we have highlighted the entries to which we object in the attached. We would
appreciate your response by October 28, so that we can continue to narrow any potential disputes
in advance of the agreed-to deadline of November 4.

Best,
Neal



From: Rudowitz, Andrew J. <AJRudowitz@duanemorris.com>
Sent: Friday, October 23, 2020 11:24 AM
To: Perlman, Neal <nperlman@ftc.gov>

                                                      10
        Case 1:20-cv-00706-DLC Document 300-3 Filed 11/04/20 Page 12 of 13


Cc: Albert, Bradley Scott <BALBERT@ftc.gov>; Schmidt, J. Maren <mschmidt@ftc.gov>; Edward Kang
<ekang@khflaw.com>; Cox, Michael S. <MSCox@duanemorris.com>; Flint, Phoebe <pflint@ftc.gov>;
Casey, Christopher H. <CHCasey@duanemorris.com>; Hubinger, Leah <lhubinger@ftc.gov>; 'Kandis
L. Kovalsky' <kkovalsky@khflaw.com>
Subject: RE: FTC v. Vyera: Additional Unredacted Attorney Communications

Neal,

Please find attached a revised BOP log, which includes two documents that the FTC produced
yesterday.

Let me know if you have any issues accessing the spreadsheet.

Thanks,

AJ


Andrew John (AJ) Rudowitz
Associate
Duane Morris LLP
P: +1 215 979 1974



From: Kandis L. Kovalsky <kkovalsky@khflaw.com>
Sent: Thursday, October 22, 2020 6:13 PM
To: Perlman, Neal <nperlman@ftc.gov>
Cc: Albert, Bradley Scott <BALBERT@ftc.gov>; Schmidt, J. Maren <mschmidt@ftc.gov>; Edward Kang
<ekang@khflaw.com>; Cox, Michael S. <MSCox@duanemorris.com>; Flint, Phoebe <pflint@ftc.gov>;
Rudowitz, Andrew J. <AJRudowitz@duanemorris.com>; Casey, Christopher H.
<CHCasey@duanemorris.com>; Hubinger, Leah <lhubinger@ftc.gov>
Subject: RE: FTC v. Vyera: Additional Unredacted Attorney Communications

Neal:

We will circulate a revised log that includes Documents Bates Nos. FTC-PROD-00033329 and FTC-
PROD-00033334. Document Bates No. FTC-PROD-00033337 is a communication between Martin
Shkreli and Andrea Zellan. As you know, the FTC and the plaintiffs have agreed to destroy all
communications between Mr. Shkreli and Ms. Zellan, so this communication should remain as a slip
sheet in this litigation, and any unredacted copies of it in the FTC or other plaintiffs’ possession
should be destroyed.

Kandis


From: Hubinger, Leah <lhubinger@ftc.gov>
Sent: Thursday, October 22, 2020 5:03 PM
To: Casey, Christopher H. <CHCasey@duanemorris.com>


                                                 11
       Case 1:20-cv-00706-DLC Document 300-3 Filed 11/04/20 Page 13 of 13


Cc: Albert, Bradley Scott <BALBERT@ftc.gov>; Schmidt, J. Maren <mschmidt@ftc.gov>; Perlman,
Neal <nperlman@ftc.gov>; Hill, Brittany <bhill1@ftc.gov>; Kandis L. Kovalsky
<kkovalsky@khflaw.com>; Edward Kang <ekang@khflaw.com>; Cox, Michael S.
<MSCox@duanemorris.com>; Flint, Phoebe <pflint@ftc.gov>; Rudowitz, Andrew J.
<AJRudowitz@duanemorris.com>
Subject: FTC v. Vyera: Additional Unredacted Attorney Communications

Chris,

We will soon be sending you unredacted versions of three additional documents containing attorney
communications: FTC-PROD00033329, FTC-PROD-00033334, and FTC-PROD-0003337. These
documents were included in the FTC’s September 10th production as slip sheets because they
contain attorney communications. The FTC is not claiming privilege over these documents. Brittany
Hill, an FTC paralegal not involved in this case who has been handling these materials, will shortly
email the unredacted versions of these documents as attachments. She will include you, AJ, Kandis,
Edward, and Michael Cox.

Please include these three communications on the relevance log as appropriate.

Thanks,
Leah

Federal Trade Commission
202-326-3461




For more information about Duane Morris, please visit http://www.DuaneMorris.com


Confidentiality Notice: This electronic mail transmission is privileged and confidential and is intended only for the review of the party to
whom it is addressed. If you have received this transmission in error, please immediately return it to the sender. Unintended transmission
shall not constitute waiver of the attorney-client or any other privilege.




                                                                    12
